Citation Nr: 1741454	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  03-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for a prostate condition to include prostate cancer.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia made in October 1998 and in May 2015.

In a February 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the February 2014 Board decision and returned the matter to the Board for action consistent with a December 2014 joint motion for remand (JMR).  In July 2015, the Board remanded the issue for further development in substantial compliance with the JMR.  Further development in substantial compliance with the Court's and the Board's previous remand instructions have been completed.  The Board also took limited jurisdiction of the issue of entitlement to service connection for a prostate condition and ordered that a statement of the case (SOC) be issued regarding that claim.  A SOC has been issued in substantial compliance with the Board's remand instructions, and the Veteran properly perfected an appeal of the issue.

The Board notes that on June 16, 2017 the Veteran's representative indicated that she was in receipt of a June 6, 2017 letter indicating that the Veteran had 90 days or until the disposition of a Board decision to submit additional evidence of argument and requesting the Board afford the Veteran the full 90 days prior to disposing of these matters.  More than 90 days has passed since both the June 6, 2017 letter from the Board and the June 16, 2017 letter from the Veteran's representative.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has not been diagnosed with prostate cancer or any other prostate disability.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  The Veteran initially requested a hearing but later withdrew the request.

The Board notes that the Veteran's claim for service connection for a prostate condition was previously remanded by the Board in order to issue a SOC, and a SOC has been issued in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Prostate

The Veteran is seeking service connection for prostate cancer.  However, while treatment records from throughout the period on appeal show prostate treatment and complaints, and even an elevated prostate specific antigen (PSA) test result, the evidence of record simply, and thankfully, does not show he has ever been diagnosed with prostate cancer.  

While the Veteran did have an elevated PSA, a December 2014 private medical record explained that there are a variety of causes for elevated PSA test results including benign ones.  As such, based on the medical evidence of record, an elevated PSA test result cannot be considered a diagnosis of a prostate disability, including prostate cancer.  Additionally, the Veteran's medical records do not otherwise contain a diagnosis of a prostate disability.  While the Veteran may have risk factors for prostate cancer, such are not considered to be disabilities in their own right.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328   (1997).  Without a current diagnosis of a prostate disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  

As such, the claim is denied.


ORDER

Service connection for a prostate disability to include prostate cancer is denied.


REMAND

The Veteran is seeking service connection for peripheral neuropathy.  Following a September 2015 VA examination, a VA examiner opined that the Veteran did not have a current diagnosis of peripheral neuropathy.  Nevertheless, an October 2013 VA examination report indicates that the Veteran did have a diagnosis of peripheral neuropathy.  As previously noted, a current diagnosis is the cornerstone of a claim for service connection, although the requirement of a current diagnosis may be met if the Veteran manifested a diagnosis at some point in time during the pendency of the appeal even if it resolved prior to the final disposition of the appeal.  

Upon reviewing these examinations, the Board is unable to determine whether a diagnosis manifested during the pendency of the appeal and later resolved or never manifested during the pendency of the appeal.  As such, this matter must be remanded for a medical opinion to answer this question.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA medical opinion in order to answer the following questions:

1a.  Did the Veteran have peripheral neuropathy for any distinct period during the pendency of the appeal; even if the condition later resolved?  Why or why not? In so doing, the examiner should consider the October 2013 VA examination report.

1b.  If the Veteran did manifest a diagnosis of peripheral neuropathy during the pendency of the appeal, is it at least as likely as not (50 percent or greater) that the Veteran's either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicide agents?  Why or why not? 

1c.  Is it at least as likely as not (50 percent or greater) that the Veteran developed peripheral neuropathy within one year of separation of service that has continued to the present day?  Why or why not?  In answering this question, the examiner should consider the statement from the Veteran's brother-in-law (dated May 16, 2013) describing symptoms he witnessed in the Veteran following service.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


